DETAILED ACTION
This office action is in response to applicant's communication filed on 10/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 3-4, 8, 10-11, 15 and 17-18 are amended.
Claims 2, 5-7, 9, 12-14, 16 and 19-20 are canceled.
Claims 21-25 are newly added.
Claims 1, 3-4, 8, 10-11, 15, 17-18 and 21-25 are now pending in this application.
The previously raised 35 U.S.C. §112(b), indefiniteness rejections of claims are withdrawn in view of Applicant's amendments or cancellation of claims.
The previously raised 35 U.S.C. §101 rejections of claims are withdrawn in view of Applicant's amendments to the claims.
	
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
With respect to arguments on pages 10-13:
	The Examiner respectfully disagrees with the applicant’s arguments. Although AmazonDocs does not explicitly teach ‘ingress rate’ and generating 
page1: “app runs on EC2 instances in an Auto Scaling group that is configured to handle your typical upload rates...if your uploads increase and decrease on a predictable schedule, you can specify the time and date to perform scaling... policy that calls for enlarging your fleet of EC2 instances whenever the average number of uploads reaches a certain level...custom metric to send to Amazon CloudWatch that measures the number of messages in the queue per EC2 instance in the Auto Scaling group...target tracking policy that configures your Auto Scaling group to scale based on the custom metric and a set target value”.
	Further, Wagner teaches generating ‘usage metric...based on a difference between a previous ingress rate and a current ingress rate’ among other claim elements. Specifically, Wagner discloses “rate at which requests are received” [read on ‘ingress rate’], “rate of change...in the volume of requests, 50% more requests” [read on ‘difference between a previous ingress rate and a current ingress rate’], “capacity management data” that includes ‘usage metric’ generated based on history of volume of requests [‘previous/current ingress rate’], “rate of change is within a certain threshold from zero...instance to be added...” and “volume is below a certain threshold...justifies a consolidation/deallocating” [teach increasing/decreasing number of replicas based on comparing usage metric and preset threshold] (see Wagner: FIG.1, col.5 line58-col.6, cols.14 lines30-59, col.15 line 56-col.16 line52:”... if the capacity manager 150 determines that the virtual compute system 110, on average, receives 50% more requests between the hours of 7 PM and 8 PM...150 may cause the warming pool 130A...to include 50% more capacity (e.g., virtual machine instances) during those hours”), col.19)
	The Examiner respectfully maintains that “requests that are received at a virtual compute system” as taught by Wagner is analogous to ‘messages added to a message queue’ as claimed, especially because the claim does not describe anything about the structure of the messages. 
	As such, the rejection of the claim is maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11, 15, 17-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over AmazonDocs (“Scaling Based on Amazon SQS - Amazon EC2 Auto Scaling”, IDS, Feb 2019) in view of Wagner (US 9,830,193 B1).

Regarding claim 1,
AmazonDocs teaches A system, comprising: ...perform a method comprising: determining a number of replicas of a pod, a pod being a group of one or more containers with shared resources in a computing environment; *see page1 (“app runs on EC2 instances in an Auto Scaling group that is configured to handle your typical upload rates... you can create a policy that calls for enlarging your fleet of EC2 instances...” teaches number of EC2 instances [‘replicas of pod’] being determined), page2 (“...Divide that number by the fleet's running capacity, which for an Auto Scaling group is the number of instances in the InService state, to get the backlog per instance”)
determining an owner threshold for a size of a message queue of the replicas of the pod, the owner threshold being provided by an owner of the pod; *see page1 (“...app places the raw bitmap data of the images in an Amazon SQS queue for processing.... you can create a policy that calls for enlarging your fleet of EC2 instances whenever the average number of uploads reaches a certain level... A target tracking policy that configures your Auto Scaling group to scale based on the custom metric and a set target value”) teaches user [‘owner’] of EC2 instances [‘pods’] able to preset a certain level/size/target value [‘threshold’] for SQS queue [‘message queue’]), page2 (“...backlog per instance metric with the target value being the acceptable backlog [‘threshold’] per instance to maintain”)
determining, for the replicas of the pod, the size of the message queue, and, ...rate at which messages are added to the message queue; *see page1 (“...app runs on EC2 instances in an Auto Scaling group that is configured to handle your typical upload rates...if your uploads increase and decrease on a predictable schedule, you can specify the time and date to perform scaling activities...you can create a policy that calls for enlarging your fleet of EC2 instances whenever the average number of uploads reaches a certain level...A target tracking policy that configures your Auto Scaling group to scale based on the custom metric and a set target value. CloudWatch alarms invoke the scaling policy...” teaches number of uploads [read on ‘size of message queue’] and typical upload rate [indirectly teaches ‘ingress rate’] being used to enable auto scaling), page2 (“length of the SQS queue”, “average time that an EC2 instance takes to process a message” teaches change of size of queue), page3 (“...get the number of messages waiting in the queue...”)
...usage metric to indicate usage of the message queue in processing by the replicas of the pod...; performing a comparison of the determined usage metric with the owner threshold; and increasing or decreasing the number of replicas of the pod based on the comparison of the determined usage metric with the owner threshold. *see page1 (“...A custom metric to send to Amazon CloudWatch that measures the number of messages in the queue per EC2 instance in the Auto Scaling group...A target tracking policy that configures your Auto Scaling group to scale based on the custom metric and a set target value...” teaches custom metric [read on ‘usage metric’] corresponding to messages processed per instance [‘replica’], then scaling [‘increasing or decreasing’] number of replicas based on custom metric and target value [‘threshold’]. It is understood that the custom metric and target value are being compared), also see page5 (“Step 3: Test Your Scaling Policies... You can test your scale-out policy by increasing the number of messages in your SQS queue and then verifying that your Auto Scaling group has launched an additional EC2 instance. Similarly, you can test your scale-in policy by decreasing the number of messages in your SQS queue and then verifying that the Auto Scaling group has terminated an EC2 instance” teaches changing number of replicas based on usage of queue)

AmazonDocs does not explicitly teach “…a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising: ...a pod being a group of one or more containers with shared resources in a computing environment; ...determining... an ingress rate at which messages are added to the message queue;...generation of the usage metric being based on a difference between a previous ingress rate and a current ingress rate for the message queue; performing a comparison of the determined usage metric with the owner threshold; and increasing or decreasing the number of replicas of the pod based on the comparison...” 
Wagner teaches …a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising: *see FIG.5, col.17 lines 31-65(“...capacity manager 150 includes a processing unit 190, a network interface 192, a computer readable medium drive 194...”)
...a pod being a group of one or more containers with shared resources in a computing environment; *see FIG.1, col.10 lines7-67(“...Containers are logical units created within a virtual machine instance using the resources available on that instance...”; Here, “VM instance” comprising “containers” teaches ‘pod’)
...determining... an ingress rate at which messages are added to the message queue; ...generation of the usage metric being based on a difference between a previous ingress rate and a current ingress rate for the message queue; performing a comparison of the determined usage metric with the owner threshold; and increasing or decreasing the number of replicas of the pod based on the comparison...” *see FIG.1, col.5 line58-col.6(“...virtual compute system 110 may automatically scale up and down based on the volume, thereby relieving the user from the burden of having to worry about over-utilization...under-utilization...frontend 120 may have a queue of incoming code execution requests”), cols.14 lines30-59(“...capacity management data 150A may include data regarding the history of incoming requests...and any other metric that may be used by the capacity manager 150 to adjust and/or optimize the capacity available on the virtual compute system...150 may cause additional instances to be added to the warming pool 130A based on the rate at which requests are received by the virtual compute system 110...150 may monitor the rate of change (e.g., first derivative) in the volume of requests received...and adjust the rate at which new instances are added to the warming pool 130A...if the traffic is fairly constant (e.g., the rate of change is within a certain threshold from zero)...may cause an instance to be added to the warming pool...”), col.15 line 56-col.16 line52:”...150 may deallocate...containers that are in the active pool 140A based on how many requests...150, based on the history of the volume of requests received ..., determines the amount of capacity that should be available in the warming pool 130A. For example, if the capacity manager 150 determines that the virtual compute system 110, on average, receives 50% more requests between the hours of 7 PM and 8 PM...150 may cause the warming pool 130A...to include 50% more capacity (e.g., virtual machine instances) during those hours”), col.19 (“Some of the metrics utilized by...150 may include requests per second, requests per time of day, requests per user, utilization percentage, etc...150 may determine that some of the instances in the active pool 140A are under-utilized and the volume of incoming requests (e.g., if the volume is below a certain threshold) justifies a consolidation...”); Here, “rate at which requests are received” teaches ‘ingress rate’; “rate of change...in the volume of requests, 50% more requests” teach ‘difference between a previous ingress rate and a current ingress rate’; “capacity management data” includes ‘usage metric’ generated based on history of volume of requests [‘previous/current ingress rate’]; “rate of change is within a certain threshold from zero...instance to be added...” and “volume is below a certain threshold...justifies a consolidation/deallocating” teach increasing/decreasing number of replicas based on comparing usage metric and preset threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AmazonDocs to incorporate the teachings of Wagner and enable AmazonDocs to generate usage metric based on previous and current ingress rates, and increase or decrease number of pod replicas based on comparison between determined usage metric and a owner threshold, as doing so would enable improving availability/utilization of virtual machine instances, and guaranteeing availability of compute capacity based on expected/predicted needs (Wagner, col.3 line 31-37 and col.16 lines 35-52).


AmazonDocs as modified by Wagner teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Wagner further teaches The system of claim 1, wherein increasing or decreasing the number of replicas of the pod includes: increasing the number of replicas of the pod responsive to the usage metric being greater than the owner threshold. *see col.14 lines 30-59(“...capacity manager 150 may monitor the rate of change (e.g., first derivative) in the volume of requests received by the virtual compute system 110 and adjust the rate at which new instances are added to the warming pool 130A... if the traffic is increasing at a certain rate higher than a threshold rate, the capacity manager 150 may cause an increased amount of instances to be added to the warming pool 130A every time an instance is taken out of the warming pool 130A (e.g., to stay ahead of the increasing traffic)...” teaches increasing number of instances when rate of change in size of traffic [usage metric] is greater than threshold), col.18 line64-col.19 line31

Regarding claim 4,
AmazonDocs as modified by Wagner teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Wagner further teaches The system of claim 1, wherein increasing or decreasing the number of replicas includes: decreasing the number of replicas of the pod responsive to the usage metric being less than half the owner threshold *see col.14 lines 30-59, col.15 line56-col.16 line34(“...capacity manager 150 may deallocate (e.g., destroy, terminate, shut down, remove, etc.) containers that are in the active pool 140A based on how many requests the virtual compute system 110 is receiving... if the capacity manager 150 determines that the utilization level of the instances is below a certain threshold level, the capacity manager 150 may start consolidating some of the instances... capacity manager 150 may start directing requests that would have been assigned to a container on a particular instance that is under-utilized to containers on other instances...and terminate the particular instance. In another example, the capacity manager 150 may start consolidating the instances by copying containers of one instance onto other instances assigned to the same user with available capacity and shutting down the instance. For example, the capacity manager 150 may perform such consolidation when utilization falls below 50%...” teaches determining if utilization is less than half the threshold; here, utilization of containers also corresponds to how fast requests (in queue) are processed and thereby teaches usage metric), col.18 line64-col.19 line31(“...capacity manager 150 may determine that some of the instances in the active pool 140A are under-utilized and the volume of incoming requests ( e.g., if the volume is below a certain threshold) justifies a consolidation of those instances... capacity manager 150 may determine that a particular user policy dictates that the capacity in the warming pool 130A and/or the active pool 140A be increased or decreased..” teaches decreasing instances when volume of requests [usage metric] is lower than a threshold)

Regarding claim 8,


Regarding claim 10,
Claim 10 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 11,
Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 15,
Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 17,
Claim 17 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 18,
Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.


AmazonDocs as modified by Wagner teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Wagner further teaches The system of claim 1, wherein generating the usage metric is further based on a configurable value. *see col.16 lines46-65(“...users may specify that they want a certain amount of compute capacity during a period specified by the user. For example, the virtual compute system 110 may provide a user interface to the users, and the users may specify how much compute capacity they want the virtual compute system 110 to guarantee them based on their expected needs” teaches usage metric being based on a configurable value/user desired compute capacity), col.18 lines3-43(“...a user may specify that he or she needs a certain amount of capacity during a certain period of time, the management policy unit 188 may record that in a management policy for the user, so that the capacity manger 150 can manage the capacity for the user accordingly”)

Regarding claim 22,
AmazonDocs as modified by Wagner teaches all the claimed limitations as set forth in the rejection of claim 21 above.
Wagner further teaches The system of claim 21, wherein generating the usage metric includes subtracting a value that is based on the difference between the previous ingress rate and the current ingress rate from the configurable value. *see col.16 lines35-52 (”...capacity manager 150, based on the history of the volume of requests received by the virtual compute system 110, determines the amount of capacity that should be available in the warming pool 130A. For example, if the capacity manager 150 determines that the virtual compute system 110, on average, receives 50% more requests between the hours of 7 PM and 8 PM, the capacity manager 150 may cause the warming pool 130A (or cause the combination of the warming pool 130A and the currently available capacity in the active pool 140A) to include 50% more capacity (e.g., virtual machine instances) during those hours” teaches value based on difference between previous/current ingress rates, “...users may specify that they want a certain amount of compute capacity during a period specified by the user. For example, the virtual compute system 110 may provide a user interface to the users, and the users may specify how much compute capacity they want the virtual compute system 110 to guarantee them based on their expected needs”; Here, it is understood that usage metric /guaranteed capacity would eventually be the difference between user configured value and change in ingress rates)

Regarding claim 23,
AmazonDocs as modified by Wagner teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Wagner further teaches The system of claim 1, further comprising a metrics server to obtain metrics data and generate the usage metric based on the metrics data. *see col.19 lines1-31 (“The capacity manager 150 may record the results of the monitoring in a database (e.g., capacity management data 150A). Some of the metrics [teaches ‘metrics data’] utilized by the capacity manager 150 may include requests per second, requests per time of day, requests per user, utilization percentage, etc... For example, the capacity manager 150 may determine that not enough capacity or too much capacity [‘usage metric’] is available in the warming pool 130A in view of the incoming requests....”)

Regarding claim 24,
Claim 24 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

Regarding claim 25,
Claim 25 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis (US 2019\0089714 A1) discloses a system and method for monitoring/scaling services that enable automatic allocation and adjustment of resources.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        


		/POLINA G PEACH/                Primary Examiner, Art Unit 2165